In a matrimonial action in which the parties were divorced by judgment entered December 24, 1985, the defendant husband appeals from an order of the Supreme Court, Nassau County (McCabe, J.), dated April 24, 1989, which granted the plaintiff wife’s motion for summary judgment on her application for maintenance arrears, directed the defendant to pay $11,453.18 in arrears plus stated costs and attorneys’ fees, and denied his cross motion for summary judgment dismissing the application for arrears.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the cross motion is granted, and the application for arrears is dismissed.
The parties entered into a stipulation of settlement wherein they agreed, among other things, that the defendant’s maintenance obligation would cease if the plaintiff resided with another adult male for more than six months. The stipulation was made part of but not merged with the subsequent judgment of divorce. Thereafter, the parties entered into a second stipulation in November 1986 which modified the conditions of the maintenance obligation but made no mention of the cohabitation condition. It did, however, specifically provide that any provision not amended or modified therein was to remain in full force and effect. The plaintiff began cohabitating with her intended new husband soon after the execution of the second stipulation. The defendant paid the monthly maintenance at least through July 1987. When the payments ceased the wife brought the instant application seeking to recover alleged arrears.
We conclude that the cohabitation condition was intended to and did survive the second stipulation and that, consequently, the defendant’s maintenance obligation did not extend beyond July 1987. We therefore reverse and grant summary judgment to the defendant. Thompson, J. P., Bracken and O’Brien, JJ., concur.